DETAILED ACTION
The Amendment to the Specification filed 4/13/22 has been entered.


Allowable Subject Matter
Claims 1-28 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method comprising: granting, by a computing device, a first request for a first new connection associated with a service and with a first user; updating, based on the granting of the first request: a total quantity of current connections associated with the service, and a first user quantity of current connections associated with the service and with the first user; receiving a second request, associated with a second user, for a second new connection associated with the service; and based on the total quantity of current connections associated with the service being greater than or equal to a total connection threshold and based on the first user quantity of current connections being greater than or equal to a first user connection threshold: causing disconnection of at least one current connection associated with the first user and with the service, and granting, based on the disconnection, the second request” in light of other features as recited in independent claim 1 and similarly recited in independent claims 8, 15 and 22. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Luzzatti et al.” (US PGPUB 2011/0258322) (Hereinafter Luzzatti) discloses accepting and denying connection requests based on whether a maximum number of allowable connections is reached.
Luzzatti does not explicitly disclose a method comprising: granting, by a computing device, a first request for a first new connection associated with a service and with a first user; updating, based on the granting of the first request: a total quantity of current connections associated with the service, and a first user quantity of current connections associated with the service and with the first user; receiving a second request, associated with a second user, for a second new connection associated with the service; and based on the total quantity of current connections associated with the service being greater than or equal to a total connection threshold and based on the first user quantity of current connections being greater than or equal to a first user connection threshold: causing disconnection of at least one current connection associated with the first user and with the service, and granting, based on the disconnection, the second request.

“Nagano” (US PGPUB 2003/0079031) discloses performing a connection availability determination by identifying a user representing a connection request and establishing the connection if communication processing resources allocated for the user are judged to be available.
Nagano does not explicitly disclose a method comprising: granting, by a computing device, a first request for a first new connection associated with a service and with a first user; updating, based on the granting of the first request: a total quantity of current connections associated with the service, and a first user quantity of current connections associated with the service and with the first user; receiving a second request, associated with a second user, for a second new connection associated with the service; and based on the total quantity of current connections associated with the service being greater than or equal to a total connection threshold and based on the first user quantity of current connections being greater than or equal to a first user connection threshold: causing disconnection of at least one current connection associated with the first user and with the service, and granting, based on the disconnection, the second request.

“Li” (CN106909463A) discloses controlling a connection establishment for a user by counting the total number of connections established with the server, counting the number of connections established between a client and the server and determining whether a connection is established based on a comparison of the total number of connections with a total connection number quota and a comparison of the number of connections established between the client and the server with client’s connection number quota.
Li does not explicitly disclose a method comprising: granting, by a computing device, a first request for a first new connection associated with a service and with a first user; updating, based on the granting of the first request: a total quantity of current connections associated with the service, and a first user quantity of current connections associated with the service and with the first user; receiving a second request, associated with a second user, for a second new connection associated with the service; and based on the total quantity of current connections associated with the service being greater than or equal to a total connection threshold and based on the first user quantity of current connections being greater than or equal to a first user connection threshold: causing disconnection of at least one current connection associated with the first user and with the service, and granting, based on the disconnection, the second request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
April 25, 2022